                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEONTE SPICER,                                             :
                                                           :
                  Petitioner,                              :
                                                           :
         v.                                                : No. 4:17-CV-2324
                                                           :
WARDEN DAVID EBBERT,                                        : (Judge Brann)
                                                           :
                  Respondent.                              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

DEONTE SPICER,                                             :
                                                           :
                  Petitioner,                              :
                                                           :
         v.                                                :    No. 4:18-CV-2088
                                                           :
WARDEN BRADLEY,                                            :    (Judge Brann)
                                                           :
                  Respondent.                              :

                                                     ORDER

         AND NOW, this 13th day of November 2018, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

         1.       The Clerk of Court is directed to CONSOLIDATE Spicer v. Bradley,

                  No. 4:18-CV-2088 into Spicer v. Ebbert, No. 4:17-CV-2324.

         2.       The Clerk of Court is directed to CLOSE the case of Spicer v.

                  Bradley, No. 4:18-CV-2088.

         3.       The Clerk of Court is directed to serve a copy of the consolidated

                                                          -1-
     petition, as well as this Memorandum Opinion and Order by first class

     mail on the Respondent and the United States Attorney.

4.   Within fourteen (14) days of the date of this Order, Respondent shall

     file a supplemental response addressing the allegations in the

     consolidated petition.

5.   .Petitioner may, if he so desires, file a reply to the supplemental

     response within fourteen (14) days of its filing.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge




                                  -2-
